470 So. 2d 595 (1985)
STATE of Louisiana In the Interest of a MINOR FEMALE CHILD[1].
No. CJ 84 1279.
Court of Appeal of Louisiana, First Circuit.
May 29, 1985.
*596 Richard Ducote, New Orleans, for State of La.
David Knight, Covington, for Kassandra Googins.
Patrick J. Berrigan, Slidell, for Brandy Googins.
Before WATKINS, CRAIN and ALFORD, JJ.
ALFORD, Judge.
This is a motion by appellee, the State of Louisiana, to dismiss as moot an appeal from a trial court proceeding which terminated the parental rights of the appellant-mother to her two-year-old daughter. The mother was killed in an automobile accident on February 22, 1985, after the appeal had been timely lodged with this court.
An action normally does not abate on the death of a party. The only exception to this rule is an action to enforce a right or obligation which is strictly personal. LSA C.C.P. art. 428. La.Civil Code art. 1766. Parental rights are strictly personal and as such are not heritable. The care and custody of a minor child does not devolve as a matter of right to one who is not a parent. See In Re Ryals, 231 La. 683, 92 So. 2d 581 (1957).
In the instant case, the father of the minor child is unknown. The child was born on May 21, 1982. She has been in the custody of the Department of Health and Human Resources since June 7, 1982, and has resided with the same foster family since she was three months old. She was adjudged a child in need of care on March 10, 1983. Following a hearing in April of 1984, which terminated the mother's parental rights so that the child could become eligible for adoption, the mother appealed timely. However, as noted above, the mother died prior to a decision by this court.
A moot case is one which seeks a judgment or decree which, when rendered, can give no practical relief. Robin v. Concerned Citizens, St. Bernard, Inc., 384 So. 2d 405 (La.1980). The mother's death terminated her parental rights and renders her appeal moot.
For the foregoing reasons, the motion to dismiss the appeal is granted, the appeal is dismissed as moot. Costs of this appeal are to be borne by the in forma pauperis fund.
MOTION GRANTED, APPEAL DISMISSED.
NOTES
[1]  Upon the state's motion, this case has been recaptioned to preserve the confidentiality of this matter. The mother's name is not set out herein for the same reason.